Exhibit 10.2

COVER SHEET TO REAL ESTATE PURCHASE AND SALE AGREEMENT WITH LEASEBACK

 

Effective Date:    August 30, 2012 Seller:    Harps Food Stores, Inc. Address:
   P.O. Box 48    918 S. Gutensohn    Springdale, Arkansas 72762    Attention:
J. Max Van Hoose    Phone: (479) 757 - 0230 Buyer:    HPA-1, LLC Address:   
2529 Virginia Beach Boulevard, Suite 200    Virginia Beach, Virginia 23452   
Attention: Jon S. Wheeler    Phone: (757) 627 - 9088 Property Address:    Within
the WILSON ADDITION to the City of Grove,    Delaware County, Oklahoma Acreage
of Property:    Approximately 3.819 acres Purchase Price:    $4,555,400.00
Earnest Money Deposit:    $10,000.00 Due Diligence Period:    Expires at 5:00
p.m. central standard time on the date that is 30 days after the Effective Date
Title Company:    Grand River Abstract Address:    504 West Krause Street   
Jay, Oklahoma 74346    Phone: 918-253-4249



--------------------------------------------------------------------------------

REAL ESTATE PURCHASE AND SALE AGREEMENT WITH LEASEBACK

THIS REAL ESTATE PURCHASE AND SALE AGREEMENT WITH LEASEBACK (“Agreement”) is
made and entered into effective as of the 30th day of August, 2012 (“Effective
Date”) by and between HARP’S FOOD STORES, INC., an Arkansas corporation
(“Seller”), and HPA-1, LLC, a Virginia limited liability company (“Buyer”).

Recitals:

The following Recitals are a material part of this Agreement.

 

  A. Seller is the owner of fee simple title to certain real estate, together
with all improvements thereon, located in Delaware County, Oklahoma, legally
described on Exhibit “A” attached hereto and incorporated herein by this
reference (the “Property”).

 

  B. Seller desires to sell to Buyer and Buyer desires to purchase from Seller
all of Seller’s right, title and interest in and to the Property, upon the terms
and conditions hereinafter set forth.

NOW, THEREFORE, in consideration of the agreements contained herein and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Seller and Buyer hereby agree as follows:

 

  1. Agreement to Sell and Lease. Seller hereby agrees to sell and convey to
Buyer, and Buyer hereby agrees to purchase and acquire from Seller, on the date
of closing as herein provided (the “Closing Date” or “Closing”), all of Seller’s
right, title and interest in and to the Property, together with all and singular
the tenements, hereditaments and appurtenances in connection with the Property.
Buyer and Seller hereby covenant and agree that, immediately upon Closing of the
sale of the Property, Buyer, as lessor, and Seller, as lessee, shall enter into
that certain lease agreement, the agreed upon form of which is attached hereto
as Exhibit “C” (the “Lease Agreement”) for the Property.

 

  2. Purchase Price. The purchase price (“Purchase Price”) for the Property
shall be Four Million Five Hundred Fifty Five Thousand Four Hundred and 00/100
Dollars ($4,555,400.00), payable as follows:

 

  (a)

Within three (3) days of the Effective Date, Buyer shall deposit the sum of Ten
Thousand and 00/100 Dollars ($10,000.00) (the “Earnest Money”), with Grand River
Abstract (the “Title



--------------------------------------------------------------------------------

  Company”), whose address is 504 West Krause Street, Jay, Oklahoma 74346, to be
held by the Title Company and disbursed in accordance with the terms and
provisions hereof. Interest, if any, shall at all times be the property of
Buyer. Notwithstanding anything stated in this Agreement to the contrary, the
Earnest Money shall become non-refundable to Buyer in all events upon the date
of the expiration of the Review Period (as defined herein).

 

  (b) On the Closing Date, Buyer shall deliver the remainder of the Purchase
Price to the Title Company by cashier’s check, certified check or wire transfer
funds, to be paid in accordance with the settlement statements, subject to
prorations and other credits provided for in this Agreement.

 

  3. Title Commitment. Within ten (10) days of the Effective Date, Seller shall
obtain, at Seller’s sole cost and expense, and deliver a copy thereof to Buyer,
a current ALTA commitment for an ALTA Owner’s Policy of Title Insurance (the
“Commitment”) issued through the Title Company, together with copies of all
documents identified in the Commitment. The Commitment shall describe the
Property, name Buyer as the party to be insured thereunder and commit to insure
Buyer with indefeasible, good and marketable title. Any endorsements to the
Commitment requested by Buyer shall be paid for by Buyer unless curative to a
title objection which Seller elects to cure as provided for below. Seller shall,
at Seller’s sole cost and expense, obtain Seller’s Leasehold Owner’s Policy of
Title Insurance and all of Seller’s lenders’ policies for Seller’s leaseback
tenancy interest in the Property and endorsements to be issued to Seller’s
lenders. Seller shall, prior to the Closing Date, satisfy all of the title
requirements shown in the Commitment so that there will be no exception for
delinquent taxes, occupancy, mechanic’s liens or any other title defect in the
final title policy, unless any such defect is expressly waived in writing by
Buyer or is deemed to be waived in accordance with Section 5, below.
Notwithstanding the foregoing, Seller shall have the obligation to cure or
remove all currently existing mortgage liens created by, through, or under
Seller, encumbering the Property, and Seller shall take reasonable steps in
order to cause the Title Company to remove such lien exceptions by payment of
the lien from the proceeds of the sale of the Property; provided however, this
provision shall not prohibit Seller from placing leasehold mortgages upon the
Property upon Seller’s leaseback of the Property.

 

  4. Survey. Seller shall provide Buyer with Seller’s existing survey of the
Property, if any. Within ten (10) days of the Effective Date, Seller shall
obtain, at Seller’s sole cost and expense, and deliver a copy thereof to Buyer,
a current ALTA survey of the Property (“Survey”), certified to Buyer, Buyer’s
lender, Seller, the Title Company, and Seller’s lenders.



--------------------------------------------------------------------------------

  5. Objections to Title and Survey. Within ten (10) days of receipt of the
Commitment and the Survey (“Title/Survey Review Period”), Buyer shall notify
Seller in writing of any objections Buyer has to any matters shown or referred
to in the Commitment or the Survey. Any title encumbrances or exceptions set
forth in the Commitment or the Survey and to which Buyer does not object within
the Title/Survey Review Period shall be deemed to be permitted exceptions to the
status of Seller’s title (the “Permitted Exceptions”). With regard to items to
which Buyer does object within the Title/Survey Review Period, Seller shall
either cure such objections to Buyer’s satisfaction prior to the Closing Date or
notify Buyer in writing, as required hereunder, prior to the expiration of the
Review Period, that Seller is unable to cure or elects not to cure any or all of
Buyer’s objections. Nothing contained in this Section 5 shall be deemed to limit
Buyer’s right to object to title encumbrances or exceptions of record that
appear after the date of the Commitment. In the event Seller is unable or elects
not to cure all of Buyer’s objections to title and survey matters, Buyer’s sole
remedy for any title defects set forth in the Commitment shall be to either
waive any uncured objections and proceed in accordance with the terms and
conditions herein, or terminate this Agreement by notice to Seller as provided
herein and receive a full refund of its Earnest Money (except as otherwise set
forth herein).

 

  6. Due Diligence Documents. Seller shall, as soon as possible and not later
than five (5) days after the Effective Date, deliver to Buyer legible and
complete copies of the items listed on Exhibit “B” attached hereto that are in
the actual or constructive possession of Seller (the “Delivery Items”). If Buyer
has knowledge of any inaccuracies contained in any of the Delivery Items, Buyer
shall disclose such known inaccuracies at the time such Delivery Items are
delivered to Seller.

 

  7. Site Inspection. Seller agrees that Buyer may enter upon the Property at
any time after the execution of this Agreement and prior to the expiration of
the Review Period, at Buyer’s sole risk and expense, to perform such
architectural, engineering, structural, soil, feasibility, market analysis, cost
analysis and other related studies, audits and investigations (including but not
limited to investigations into ingress, egress and the availability of all
utilities and zoning necessary for Buyer’s purposes) as it deems appropriate
(the “Site Inspection”). Seller shall cooperate with Buyer to accommodate such
inspections and studies. Buyer shall repair any damage to the Property and
indemnify and hold Seller harmless for any injury to persons or property or
liens created as a direct result of Buyer’s inspections as undertaken by Buyer
or its agents, employees or contractors. Buyer’s obligation to repair damage to
the Property under this Section 7 shall survive the termination of this
Agreement.



--------------------------------------------------------------------------------

  8. Review Period. Buyer shall have until 5:00 p.m. central standard time on
the date that is thirty (30) after the Effective Date (the “Review Period”) in
which to review the Commitment and exception documents, the Survey and all
Delivery Items, as each of those terms are defined herein (collectively, the
“Review Items”), conduct its Site Inspection and perform such other due
diligence as Buyer deems necessary in its sole discretion. Buyer and its
authorized representatives shall have the right to inspect the Property and
Seller’s records pertaining thereto, if any, during reasonable business hours.
Seller hereby agrees to give Buyer its reasonable cooperation and to confirm
when requested by Buyer the accuracy of the information relied upon by Buyer.

Buyer shall have the right during the Review Period to determine that it is
satisfied, in its sole and absolute discretion, with the results of any of the
tests, inspections or investigations relating to the Property or the operation
thereof, and that the Property is suitable in all respects for Buyer’s intended
purposes or needs. In the event Buyer does not, prior to the end of the Review
Period, notify Seller in writing of the waiver of its right to terminate this
Agreement pursuant to its review of the items as set forth in this Section 8,
this Agreement shall automatically terminate without requirement of further
action on the part of Buyer or Seller. In the event of such termination, Buyer
shall immediately return any documents, plans, studies or other materials
related to the Property to Seller whereupon it may notify the Title Company, and
so long as Buyer is not in default hereunder, the Earnest Money shall be
refunded to Buyer and neither party shall have any further liability or
obligations to the other hereunder unless specifically provided otherwise
herein.

9. General Conditions Precedent to Closing. The following shall be a condition
precedent to the parties’ obligations to close hereunder:

 

  (a) The Lease Agreement for the Property must be executed and delivered at
Closing in the form attached hereto as Exhibit “C.” In the event that the above
condition is not satisfied at or prior to the Closing, either party may
terminate this Agreement by notice to the other party.

 

  (b)

Title to the Property shall be good and marketable as required herein, free and
clear of all liens and encumbrances, and subject to no exceptions other than the
Permitted Exceptions, and the Title Company shall be prepared to issue an
owner’s title insurance policy pursuant to the Commitment insuring the title to
the Property,



--------------------------------------------------------------------------------

  subject only to the Permitted Exceptions, in the amount of the Purchase Price
or such lesser amount as Buyer, in its sole discretion, shall determine, and
with such endorsements as Buyer shall determine.

 

  (c) Seller shall not have failed to perform, observe and comply with all
covenants, agreements and conditions required by this Agreement to be performed
by, observed and complied with on its part in a material manner either on or
prior to the Closing Date.

 

  (d) All of Seller’s representations and warranties contained herein shall be
true and correct in all material respects as of the Closing Date, and Seller
will deliver to Buyer at Closing a certificate to that effect (or disclosing any
representations or warranties which are no longer true and accurate).

 

  (e) Buyer shall have applied for and obtained the written approval of the
Lender of Buyer’s choice for a loan upon terms and in an amount to the complete
satisfaction of Buyer and such loan shall be fully funded at Closing. Any
conditions to the Lender’s approval of Buyer’s application shall have been
satisfied on or before Closing.

 

  (f) As of Closing, Buyer shall lease the Property to Seller pursuant to the
terms and conditions of the Lease Agreement and Seller shall therefore retain
possession of the Property and Seller shall be open for business on the date of
Closing.

 

  (g) As of Closing, Seller shall have completed construction on an
approximately 31,500 square foot building on the Property (the “Building”),
which shall be completed to the complete satisfaction of Buyer. Seller shall
have obtained all governmental permits necessary to occupy the Building and
operate a grocery store therein.

In the event any of the foregoing conditions to the Closing are not satisfied or
waived in writing by Buyer as of the Closing Date, then Buyer may either
(i) extend the date for Closing until such conditions are satisfied, or
(ii) terminate this Agreement and have the Earnest Money refunded together with
accrued interest or (iii) waive in writing the satisfaction of any such
conditions, in which event this Agreement shall be read as if such conditions no
longer existed.



--------------------------------------------------------------------------------

10. Possession of the Property. As of Closing, Buyer shall lease the Property to
Seller pursuant to the terms and conditions of the Lease Agreement and Seller
shall therefore retain possession of the Property.

 

  11. Seller’s Representations and Warranties. Seller warrants and represents to
Buyer as follows, which warranties and representations shall be deemed made on
the Effective Date and shall be reaffirmed at Closing:

 

  (a) Seller will have, as of the Closing Date, good, marketable and insurable
fee simple title to the Property, subject only to the Permitted Exceptions, and
agrees to convey title to the Property to Buyer by General Warranty Deed.

 

  (b) Seller is a validly existing corporation in good standing and has the
corporate authority to enter into and perform its obligations under this
Agreement. The person executing this Agreement on behalf of Seller has been
authorized to do so.

 

  (c) The execution and delivery of this Agreement do not, and the consummation
of the transaction contemplated hereby will not in any material respect, require
any approval, consent, authorization or order of, or filing with, any private
party or any governmental agency or body or violate any law, rule or regulation
or any order, arbitration award, judgment or decree to which Seller is a party
or by which it or any of the Property is bound.

 

  (d) The Property is not subject to any option contract or other sales
contract, or to any leases or other occupancy agreements.

 

  (e) Seller has no knowledge of, and has received no notice from, any
governmental authority requiring any work, repairs, construction, alterations or
installations on or in connection with the Property, or asserting any violation
of any federal, state, county or municipal laws, ordinances, codes, orders,
regulations or requirements affecting any portion of the Property, including,
without limitation, any applicable environmental laws or regulations. There is
no action, suit or proceeding pending or, to the knowledge of Seller, threatened
against or affecting Seller or the Property or any portion thereof or relating
to or arising out of the ownership of the Property, in any court or before or by
any federal, state, county or municipal department, commission, board, bureau or
agency or other governmental instrumentality. Seller is not a debtor in any
bankruptcy or other insolvency proceeding.



--------------------------------------------------------------------------------

  (f) Seller has not received from any governmental authority any written notice
of, and Seller presently has no knowledge of, pending or contemplated
condemnation proceedings affecting the Property.

 

  (g) Seller shall immediately give notice of termination with regard to any
management or leasing contract or fee arrangement between Seller and any other
party for or in connection with the Property and all payments due thereunder
will be paid in full by Seller prior to Closing and Seller shall hold Buyer
harmless from any claims thereunder, unless Buyer, at its sole option, assumes
any such agreement in writing. Seller further warrants and represents that all
such contracts and agreements shall be terminated effective as of Closing,
unless otherwise assumed by Buyer as noted above.

 

  (h) Seller has not received any notice from any insurance company or any board
of fire underwriters (or other body exercising similar functions) claiming any
defects or deficiencies with respect to, or requesting the performance of any
repairs, alterations or other work to the Property.

 

  (i)

To the best of Seller’s knowledge, the Property is not (and has not been) in
violation of any applicable environmental law, including without limitation
those listed below in this paragraph. Further to the best of Seller’s knowledge,
the Property is not now, nor has it at any time during Seller’s ownership
thereof been, used for the manufacture, processing, distribution, use,
treatment, storage, disposal, placement, transport or handling of toxic
materials, hazardous wastes or hazardous substances (as those terms are defined
in the Resource Conservation and Recovery Act of 1976, as amended (42 U.S.C.
Section 6901 et seq.) or the Comprehensive Environmental Response Compensation
and Liability Act of 1980, as amended (42 U.S.C. Section 9601 et seq.); oils,
petroleum-derived compounds; or pesticides; all of which are hereinafter
referred to as “Hazardous Materials”). In addition, to the best of Seller’s
knowledge, no (i) underground storage tanks except as otherwise set forth
herein, (ii) asbestos (either commercially processed or excavated raw
materials), (iii) electrical transformers, fluorescent light fixtures with
ballast, or other items or equipment containing polychlorinated biphenyls
(“PCBs”), or (iv) other Hazardous Materials are present on the Property in
violation of any applicable law except as previously disclosed in writing to
Buyer by Seller. To the best of Seller’s knowledge, Seller has not received any
information from neighboring property owners indicating they have any concerns
about existing environmental



--------------------------------------------------------------------------------

  conditions which could affect the Property or suggesting they might look to
Seller for contribution to clean up or remediate such condition. Notwithstanding
the foregoing, Seller has disclosed and Buyer acknowledges that there are
underground storage tanks on the Property for purposes of dispensing petroleum
products. In the event Buyer shall discover such Hazardous Materials, toxic
substances, tanks or other unsatisfactory (in Buyer’s sole discretion)
environmental conditions on the Property at any time prior to Closing, Buyer
shall have the right to terminate this Agreement upon written notice thereof to
Seller, whereupon Title Company shall return the Earnest Money to Buyer,
together with all interest thereon. Notwithstanding anything to the contrary
herein, the effect of the representations made in this subparagraph shall not be
diminished or deemed to be waived by any inspections, tests or investigations
made by Buyer or its agents.

 

  (j) No assessments or charges for any public improvements have been made
against the Property which remain unpaid, and no improvements to the Property
have been made or ordered for which a lien, assessment or charge can be filed or
made. Purchaser shall produce lien waivers at Closing for all work and materials
provided to the Property pursuant to the Original Purchase Agreement and any
ancillary documentation related thereto, including without limitation, that
certain Post-Closing Development and Escrow Agreement dated effective
November 22,2 011 by and amount Har-Ber, Seller and Grand River Abstract and
Title Company.

 

  (k) There are no leases on the Property except for the Lease Agreement.

 

  (l) All improvements made to the Property and the Building by Seller
(specifically excluding any improvements or other alterations made to the
Property or the Building by Buyer or Har-Ber Pointe Associates, LLC (“Har-Ber”),
pursuant to that certain Real Estate Purchase and Sale Agreement dated as of
January 21, 2011 between Seller and Har-Ber (as amended, the “Original Purchase
Agreement”) and any ancillary documentation related thereto, including, without
limitation, that certain Post-Closing Development and Escrow Agreement dated
effective as of November 22, 2011 by and among Har-Ber, Seller, and Grand River
Abstract and Title Company (collectively, the “Har-Ber Improvements”)) have been
made in accordance with all applicable governmental regulations and building
codes.



--------------------------------------------------------------------------------

  (m) Following Closing, no brokerage or leasing commissions or other
compensation will be due or payable to any person, firm, corporation or other
entity with respect to or on account of the Lease Agreement or this Agreement.

 

  (n) If, after Seller’s execution hereof, any event occurs or condition exists
which renders any of the representations contained herein untrue or misleading,
Seller shall promptly notify Buyer in writing.

 

  (o) All documents provided to Buyer are the complete originals or, if not
originals, are true, accurate, and complete copies thereof.

 

  12. Expenses, Prorations and Adjustments.

 

  (a) Seller’s Expenses. The following shall be Seller’s expenses:

 

  (i) All real and personal property ad valorem taxes and assessments and all
installments of current year special assessments payable on or before the
Closing Date.

 

  (ii) Pursuant to the terms of the Lease Agreement, Seller, as tenant, shall
pay all real and personal property ad valorem taxes and assessments and all
installments of current year special assessments that cannot be paid until after
the Closing Date.

 

  (iii) Any fees or payments incurred if there is a prepayment of any mortgage
or encumbrance on the Property.

 

  (iv) All brokerage fees and commissions, if any, due to any broker or other
person entitled to any commission or fee from Seller with respect to the sale of
the Property or in the negotiation or execution of this Agreement.

 

  (v) Seller’s own attorney fees, accountant fees and lending or bank finance
fees.

 

  (vi) The cost of all real property transfer taxes or other conveyance taxes
imposed by state or local authorities that are due and payable as of the Closing
Date, and any other transaction taxes.

 

  (vii)

The cost of recording the General Warranty Deed and all other recording fees for
the conveyance and leaseback of the Property and Seller’s financing associated
with the



--------------------------------------------------------------------------------

  leaseback of the Property, including, without limitation, all fees for
recording Seller’s lenders’ UCCs, deeds of trusts and releases of existing
mortgage liens.

 

  (viii) The cost of the Commitment and the ALTA Owner’s Policy of Title
Insurance as well as the cost of any endorsements to be issued to Buyer that are
curative to a title objection which Seller elects to cure through endorsement as
provided for herein.

 

  (ix) The cost of Seller’s lenders’ title policies for Seller’s leaseback
tenancy interest in the Property and all endorsements to be issued to Seller’s
lenders.

 

  (x) The cost of the Survey.

 

  (xi) All the closing costs of the Title Company.

 

  (b) Buyer’s Expenses. The following shall be Buyer’s expenses:

 

  (i) The cost of any appraisal for the Property.

 

  (ii) The cost of all endorsements to the ALTA Owner’s Policy of Title
Insurance to be issued to Buyer unless curative of a title problem that Seller
elects to cure through endorsement (the cost of which shall be borne by Seller).

 

  (iii) Buyer’s own attorney fees, accountant fees and lending or bank finance
fees, including, any title policies purchased for Buyer’s lenders, if any.

 

  (iv) All brokerage fees and commissions, if any, due to any broker or other
person entitled to any commission or fee from Buyer with respect to the sale of
the Property or in the negotiation or execution of this Agreement.

All other items customarily subject to proration or division shall be prorated
or divided as of the Closing Date.

 

  13.

Closing Date. Closing shall occur at the offices of the Title Company on the
date that is forty five (45) days after the end of the Review Period, or on such
other date as may hereafter be mutually agreed upon by the parties hereto,
provided the condition precedents set forth in Section 9 hereof have been
complied with by Seller and Buyer. Notwithstanding the foregoing, if agreed by
both parties, the Closing Date may be extended for



--------------------------------------------------------------------------------

  an amount of time sufficient to permit Seller to comply with any Buyer
objections or other conditions precedent in accordance with the provisions of
this Agreement.

 

  14. Seller’s Deliverables at Closing. At the Closing, Seller shall duly
execute, acknowledge and/or deliver:

(a) A General Warranty Deed conveying to Buyer indefeasible fee simple title to
the Property free and clear of any lien, encumbrance or exception other than the
Permitted Exceptions.

(b) Two (2) original execution copies of the Lease Agreement executed by Seller.

(c) Two (2) original execution copies of the Memorandum of Lease in the form
attached to the Lease Agreement as Exhibit “C” executed by Seller.

(d) Two (2) original execution copies of the Subordination, Non-Disturbance and
Attornment Agreement in the form attached to the Lease Agreement as Exhibit “D”
executed by Seller.

(e) To the extent they are in Seller’s possession or control, copies of all
certificates of occupancy, licenses, permits, authorizations and approvals
required by law and issued by all governmental authorities having jurisdiction
over the Property and copies of all certificates issued by the local board of
fire underwriters (or other body exercising similar functions).

(f) To the extent they are in Seller’s possession or control, a complete set of
the final working drawings, engineering plans, utilities lay-out plans,
topographical plans and the like used in the construction of the improvements at
the Property.

(g) Such affidavits or letters of indemnity as the Title Company shall
reasonably require in order to issue policies of title insurance free of any
exceptions for unfiled mechanics, materialmen’s or similar liens and parties in
possession (other than Buyer).

(h) A certificate of non-foreign status as required by Section 1445 of the
Internal Revenue Code.

(i) Seller’s certificate with respect to its representations and warranties.



--------------------------------------------------------------------------------

(j) Any other document required to be delivered by Seller hereunder.

(k) Such other evidence of the authority and capacity of Seller and its
representatives as Buyer or the Title Company may reasonably require.

 

  15. Buyer’s Deliverables at Closing. Buyer shall deliver or cause to be
delivered to the Title Company, for disbursement to Seller:

(a) Certified funds (after deduction of the Earnest Money paid hereunder and
after any applicable credits are taken into account) in an amount sufficient to
pay the balance of the Purchase Price.

(b) Two (2) original execution copies of the Lease Agreement executed by Buyer.

(c) Two (2) original execution copies of the Memorandum of Lease in the form
attached to the Lease Agreement as Exhibit “C” executed by Buyer.

(d) Two (2) original execution copies of the Subordination, Non-Disturbance and
Attornment Agreement in the form attached to the Lease Agreement as Exhibit “D”
executed by Buyer.

 

  (e) Any other document required to be delivered by Buyer hereunder.

(f) Such other evidence of the authority and capacity of Buyer and its
representatives as Seller or the Title Company may reasonably require.

 

  16. Title Company. The Title Company shall, upon delivery of all of the
aforementioned documents and funds, and subject to such further instructions as
may be given it by either Seller or Buyer, (i) cause Seller’s General Warranty
Deed, Memorandum of Lease (if requested by Seller), and Subordination,
Non-Disturbance and Attornment Agreement to be recorded together with any other
instruments of conveyance which have been executed by Seller and have been
requested by Buyer to be recorded; (ii) deliver the balance of the Purchase
Price in accordance with the settlement statements, (iii) issue its Owner’s
Policy of Title Insurance, the cost of which shall be borne as set forth in
Section 11, above, in the name of Buyer and in the full amount of the Purchase
Price, as provided for hereinabove, and (iv) issue Seller’s Leasehold Owner’s
Policy of Title Insurance and all Seller’s lenders’ policies as provided for
herein.



--------------------------------------------------------------------------------

  17. Casualty Loss or Eminent Domain - Risk of Loss. Seller agrees to give
Buyer prompt written notice of (i) any loss of, damage to, destruction of, or
material adverse change in the physical or environmental condition of any part
of the Property which occurs or is discovered at any time from and after the
date of this Agreement and prior to the actual Closing, together with the amount
of insurance proceeds, if any, payable by reason of such loss, damage,
destruction or material adverse change, or of (ii) any actual or threatened
taking or condemnation of all or any portion of the Property. In the event of
any loss of, damage to, destruction of or a material adverse change in the
physical or environmental condition of any part of the Property or in the event
the Property or any portion thereof is taken or threatened to be taken pursuant
to eminent domain at any time after the date of this Agreement and prior to
Closing, Buyer shall have the right, at its election, and within ten (10) days
following Buyer’s receipt of such written notice from Seller or Buyer otherwise
learns of such loss, damage, destruction, material adverse change, or actual or
threatened taking or condemnation, to either (i) unilaterally cancel and
terminate this Agreement by written notice to Seller, in which event the Earnest
Money shall be immediately refunded to Buyer and the parties shall be relieved
from any further liability hereunder, or (ii) continue this Agreement in full
force and effect, in which event Seller shall, at Closing, assign to Buyer all
insurance, if any, or condemnation proceeds, Buyer shall receive a credit at
Closing in the amount of any deductible under all applicable insurance policies,
if any. Seller agrees, upon request, to furnish to Buyer reasonable evidence
regarding insurance coverage in force and the amount payable in the event of any
damage or destruction to the Property, if any. At all times until the Closing
has been consummated, Seller shall maintain in full force and effect casualty
and liability insurance on or with respect to the Property, it being understood
and agreed that all risk of loss with respect to the Property shall remain with
Seller through Closing.

 

  18. Termination and Default.

(a) Permitted Termination. Except as otherwise provided herein, if this
Agreement is terminated by either party pursuant to an express right to
terminate given hereunder (a “Permitted Termination”), the Earnest Money deposit
shall immediately be returned to Buyer and neither party shall have any further
rights or obligations hereunder. Notwithstanding anything stated in this
Agreement to the contrary, the Earnest Money shall become non-refundable to
Buyer in all events on the date of the expiration of the Review Period.



--------------------------------------------------------------------------------

(b) Buyer’s Default. Buyer shall be in default hereunder if Buyer shall fail to
deliver at Closing any of the items required pursuant to Section 14 hereof, for
any reason other than a default by Seller hereunder or a Permitted Termination.
In the event Seller has fulfilled all of its obligations hereunder and all
conditions precedent and concurrent to Closing for which it is responsible, and
Buyer fails to fulfill its obligations hereunder and continues to fail and
refuse to fulfill its obligations hereunder for more than fifteen (15) days
after receipt of written notice of such default from Seller, then, as Seller’s
sole and exclusive remedy, this Agreement shall terminate, ipso facto, as if
null and void, ab initio, and Buyer shall have no further obligations hereunder,
in which event Seller shall be entitled to receive the Earnest Money as
liquidated damages hereunder, it being agreed between Buyer and Seller that such
sum shall be liquidated damages for a default of Buyer hereunder because of the
difficulty, inconvenience and uncertainty of ascertaining actual damages for
such default.

(c) Seller’s Default. Seller shall be in default hereunder if Seller shall fail
to deliver at Closing any of the items required pursuant to Section 13 hereof,
for any reason other than a default by Buyer hereunder or a Permitted
Termination. In the event Buyer has fulfilled all of its obligations hereunder
and meets all conditions precedent and concurrent to Closing for which it is
responsible and Seller fails to fulfill its obligations hereunder and continues
to fail and refuse to fulfill its obligations hereunder for more than fifteen
(15) days after its receipt of a written notice of such default from Buyer,
Buyer may: (i) terminate this Agreement, in which event it shall be entitled to
receive a full refund of its Earnest Money; or (ii) seek specific performance of
this Agreement.

 

  19. Notices. Any notice, demand or other document which either party is
required or may desire to give or deliver to, or make upon, the other party
shall be in writing, and may be personally delivered, sent by an overnight
delivery service (such as Federal Express) or given by registered or certified
mail, return receipt requested, postage prepaid, addressed to the parties at
their respective addresses set forth below, with copies to be sent to any
additional person whose name and address has been supplied by one party to the
other. Either party hereto may designate a different address for itself by
notice similarly given.



--------------------------------------------------------------------------------

If to Buyer:    HPA-1, LLC    2529 Virginia Beach Boulevard,    Suite 200   
Virginia Beach, Virginia 23452    Attention: Jon S. Wheeler    Facsimile: (757)
627 - 9081 If to Seller:    Harps Food Stores, Inc.    P.O. Box 48    918 S.
Gutensohn    Springdale, Arkansas 72762    Attention: J. Max Van Hoose   
Facsimile: (479) 757 - 0204

Notice shall be deemed served and received upon the date of mailing (in the case
of notices mailed by registered or certified mail) or upon delivery (in all
other cases). A party’s failure or refusal to accept service of a notice shall
constitute delivery of the notice.

 

  20. Miscellaneous.

(a) Validity of Agreement. Each party hereto hereby warrants, represents and
agrees that the execution of this Agreement, and any other documents executed
and delivered pursuant to the provisions hereof, have been duly authorized by
it, that this Agreement is duly executed by it and the obligations herein set
forth are its valid and binding obligations enforceable in accordance with their
terms. This Agreement shall be construed in accordance with the laws of the
State of Oklahoma. Wherever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law;
but if any provision of this Agreement, or any document executed and delivered
pursuant hereto, shall be prohibited by or invalid under such law, such
provision shall be ineffective to the extent of such prohibition or invalidity,
without invalidating the remainder of such provision or the remaining provisions
of this Agreement or any document executed and delivered pursuant hereto. Time
is of the essence of this Agreement.

(b) Amendments. This Agreement contains the entire agreement of the parties
hereto with respect to the subject matter hereof, and no representations,
inducements, promises or agreements, oral or otherwise, between the parties not
embodied herein shall be of any force or effect unless contained in a written



--------------------------------------------------------------------------------

amendment. Any amendment to this Agreement shall not be binding upon either of
the parties hereto unless such amendment is in writing and executed by the
authorized representatives of the parties hereto and made a part hereof.

 

  (c) Brokerage Commission. Buyer and Seller each hereby represent and warrant
to the other that neither Buyer nor Seller has contracted, negotiated or worked
with any real estate broker or other person with respect to this transaction,
and that no real estate broker or other person is entitled to any commission or
fee from Buyer or Seller with respect to the sale and purchase of the Property
or in the negotiation or execution of this Agreement. Buyer agrees to indemnify
and hold harmless Seller from any and all claims for payment from any brokerage
commission, fee or other payment of money pertaining to the sale of the
Property, which may be claimed against either Seller or Buyer, or both, arising
out of contacts with Buyer in connection with this transaction. Seller agrees to
indemnify and hold harmless Buyer from any and all claims for payment from any
brokerage commission, fee or other payment of money pertaining to the sale of
the Property, which may be claimed against either Seller or Buyer, or both,
arising out of contacts with Seller in connection with this transaction.

(d) Survival of Representations and Warranties, etc. The terms, provisions,
covenants, representations, warranties, indemnifications and other agreements
made in this Agreement shall survive the Closing hereunder for a period of ten
(10) years.

(e) Effect of Waiver. In the event any obligation contained in this Agreement
should be breached by either party and such breach is thereafter waived by the
other party, it is specifically understood and agreed that any such waiver shall
be limited to the particular breach so waived and shall not be deemed to waive
any other breach hereunder.

(f) Assignment. This Agreement and the rights and obligations of Buyer hereunder
may not be assigned by Buyer at any time prior to Closing except to an Affiliate
(as defined below) of Buyer. As used herein, “Affiliate” shall mean (i) any
person or entity controlling, controlled by or under common control with Buyer,
or (ii) any person or entity controlling, controlled by or under common control
with Buyer’s parent or any subsidiary of any tier of Buyer’s parent. “Control”
as used herein means the power, directly or indirectly, to direct or cause the
direction of the management and



--------------------------------------------------------------------------------

policies of the controlled person or entity. The ownership, directly or
indirectly, of at least fifty one percent (51%) of the voting securities of, or
the possession of the right to vote in the ordinary direction of its affairs at
least fifty one percent (51%) of the voting interest in, any person or entity
shall be presumed to constitute such control. This Agreement shall be binding
upon and inure to the benefit of the respective parties hereto and their
respective successors, transferees and permitted assigns.

(g) Headings. Paragraph and Section numbers and headings herein contained are
inserted for convenience only and are in no way to be construed as part of this
Agreement or as a limitation in the scope of the particular portions of this
Agreement to which they refer.

(h) Confidentiality. Seller and Buyer agree that this Agreement and the terms
and conditions set forth herein shall not be disclosed to any third party,
excepting such party’s legal counsel, and other professionals engaged by either
party, without the written consent of Buyer or as may otherwise be required by
any law, statute, ordinance, subpoena or legal action.

(i) Counterparts. This Agreement may be signed in one or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

(j) Attorney Fees. In the event that either party hereto retains an attorney to
conduct litigation arising as a result of any alleged breach of this Agreement,
then, the prevailing party shall be entitled to recover a reasonable attorney’s
fee.

[Remainder of Page Intentionally Left Blank. Signatures Follow.]



--------------------------------------------------------------------------------

IN WITNESS THEREOF, the parties hereto have executed this Agreement to be
effective as of the Effective Date.

 

SELLER: HARP’S FOOD STORES, INC., an Arkansas corporation By:  

/s/ Jim Antz

  Jim Antz, Chief Financial Officer BUYER: HPA-1, LLC, a Virginia limited
liability company By its Sole Member, Sooner Capital, LLC, a Virginia limited
liability company By:  

/s/ Jon Wheeler

  Jon Wheeler, its Managing Member